244 Ga. 374 (1979)
260 S.E.2d 82
ORR
v.
COUCH.
35309.
Supreme Court of Georgia.
Submitted August 31, 1979.
Decided September 26, 1979.
Andrew Orr, pro se.
William P. Bailey, for appellee.
MARSHALL, Justice.
This appeal is from a judgment that denied the appellant's pro se application to the clerk of court for a copy of warrant, indictment, sentence and transcript of his conviction of armed robbery based upon a guilty plea, for which he is serving a 20-year sentence. The appellant alleges that he has not received any records from his lawyer, and needs them for an alleged pending habeas corpus proceeding. It is not alleged whether a direct appeal was taken.
"While an indigent is entitled to a copy of his trial transcript for a direct appeal of his conviction, such is not the case in collateral post-conviction proceedings." Holmes v. Kenyon, 238 Ga. 583, 584 (234 SE2d 502) (1977). See also Flucas v. Hinson, 242 Ga. 378 (249 SE2d 64) (1978) and cits.
The judgment below must be affirmed.
*375 Judgment affirmed. All the Justices concur, except Hall, J., who concurs in the judgment only.